Citation Nr: 1455059	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a kidney condition, to include as a result of exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a bladder condition, to include as a result of exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune from approximately September 1981 to September 1983.

2.  The most probative evidence indicates the Veteran's prostate cancer and bladder condition were not shown in service or for many years thereafter, and are not related to service. 

3.  In June 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of service connection for a kidney condition.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bladder condition have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for withdrawal of appeal as to the issue of service connection for a kidney condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the duty to notify was satisfied by way of August 2010 and October 2010 pre-adjudication letters, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

Furthermore, in support of this argument, the Veteran has submitted articles to VA regarding Camp Lejeune and its contaminated water.  Therefore, the Board finds that the Veteran has actual knowledge of the requirements necessary to establish the benefits sought and thus there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Nor has the Veteran alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, and lay statements have been obtained.  During a September 2013 hearing, the Veteran testified that he has only received VA treatment for his prostate and bladder conditions, and he affirmatively denied receiving treatment for those disabilities between separation from service in 1983 and his seeking VA treatment around 2000.  He has also been afforded VA examinations.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the events in service upon which his claims are based, and as to his symptoms during and post service, and his course of treatment.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant  to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Service Connection

The Veteran contends that his current prostate cancer residuals and bladder condition are related to water contamination during his active service at Camp Lejeune.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. .
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

It is not disputed that the Veteran had prostate cancer, which VA treatment notes show was diagnosed around June 2010, and for which he underwent a radical prostatectomy in August 2010.  Additionally, VA medical records support that the Veteran has a current bladder condition.  During a July 2010 VA examination, the Veteran reported a weak flow, urgency, and frequency associated with his prostate cancer, and in August 2010, he was noted to have some "LUTS" or lower urinary tract symptoms.  Additionally, in August 2010, post prostatectomy, the Veteran had a urine leak, and a cystogram revealed active extravasation around the prostatic urethra in the area of resected prostate and right posterior bladder diverticula.  A September 2010 VA examiner also assessed post-surgical urinary incontinence and urinary tract infection.

The record also contains evidence of an in-service event to which the Veteran attributes his current disabilities.  In this regard, service treatment and personnel records show that the Veteran served at Camp Lejeune from approximately September 1981 to September 1983.  In recent years, the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage  tanks.  The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans.  VA Health Care Fact Sheet 16-9, published in November 2008, indicates that it is not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it is noted that there are many unanswered questions as    to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases.  However, VA has encouraged veterans to file claims for any VA disability compensation for any injury or illness the veteran believes is related to their service, including service at Camp Lejeune.  

Here, as noted, the evidence shows that the Veteran served at Camp Lejeune during the period in which exposure to contaminated water is presumed.  What is missing in this case, however, is a positive nexus between the Veteran's prostate cancer or bladder condition, and his service, to include contaminated drinking water therein.  Initially, the Veteran has not alleged that prostate cancer manifested in service or within one year from separation, and service treatment records are silent for any complaints or diagnoses of prostate cancer.  38 C.F.R. §§ 3.307, 3.309.  On the contrary, the Veteran has acknowledged in statements and testimony before the   that prostate cancer was not diagnosed until many years after service, noted by the Veteran to have occurred around 2008 or 2009, but 2010 is shown by the record.  Thus, service connection for prostate cancer may not be presumed.  

Similarly, service treatment records are silent for complaints, findings, or treatment related to a bladder condition, and clinical evaluation of the genitourinary system during a September 1983 separation examination revealed no abnormalities.  Further, post-service treatment records reflect that the Veteran was not diagnosed with any bladder disorder until his diagnosis of prostate cancer.  Indeed, despite a report of "nocturia x3" and "some leaks" during initial VA treatment in December 2000 (notably more than 17 years after separation), he was not diagnosed with any bladder condition at that time.  He also denied hesitancy at that time, and he further denied any genitourinary symptoms or problems during private treatment in July 2003. 

Even so, VA obtained medical opinions pertinent to the Veteran's claims.  In July 2010, a VA examiner opined that the Veteran's prostate cancer is less likely as not related to contaminated water exposure at Camp Lejeune.  The examiner based the opinion on information on the effects of trichloroethylene and tetrachloroethylene from the Agency for Toxic Substances and Disease Registry website, noting        that prostate cancer was not found on the list of cancers that have an increased likelihood to occur "after contaminated drinking source with TCE and PCE."  In September 2010, an additional opinion was obtained.  At that time, a VA examiner also concluded that prostate cancer is less likely as not caused by or a result of contaminated water intake at Camp Lejeune.  The examiner explained that there  has been no correlation in literature between contaminated water intake and increased risk of developing adenocarcinoma of the prostate.

The Board finds that the July 2010 and September 2010 VA opinions are the most probative and persuasive evidence of record.  Both VA examiners reviewed the Veteran's claims file and medical records, physically examined the Veteran, reviewed relevant literature, and provided rationale with the opinions offered.  Thus, they are afforded significant probative.  See Nieves-Rodriguez v. Peake,       22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Furthermore, there is no contrary competent opinion evidence of record.  Indeed, the Veteran testified during his September 2013 Board hearing that no doctor had told him that his "prostate cancer and [his] bladder problems are either due to the contaminated water or otherwise related to [his] service."  Additionally, even the evidence submitted by the Veteran in relation to his claim indicates that there is inadequate/insufficient evidence to determine whether an association exists between prostate cancer and TCE, PCE, or solvent mixtures.

Moreover, while the Veteran is competent to report that he experienced symptoms, such as urinary frequency or a weak stream, which is in the realm of his personal experience, he has not asserted, and there is no evidence to suggest, that he is otherwise competent as a layperson to diagnose any prostate or bladder disability, or relate any such prostate or bladder disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet.   App. 296, 301 (1999).  As such, his opinions do not constitute competent medical evidence.  

Additionally, to the extent that the Veteran testified in June 2013 that he experienced symptoms in and since service, including urinary frequency, the Board finds his statements to be inconsistent with other evidence of record, including (1) the negative service treatment records, (2) the 2000 report of leakage and nocturia       but not frequency in 2000, (3) the July 2003 denial of any genitourinary symptoms  or problems, and (4) the Veteran's own testimony during the same hearing that it  was "maybe 18 years ago [or approximately 1995] when I first started getting the symptoms."  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, the Board finds that the Veteran's contentions during his hearing and in support of his claim for benefits are less credible and less probative than the medical evidence documented throughout the record and considered by the VA physicians in July 2010 and September 2010.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility). 

For the foregoing reasons, the Board also finds that remand is not necessary for a VA examination to determine whether the Veteran suffers from a bladder condition that is related to service.  In this regard, the only evidence that suggests a possible association between the Veteran's current bladder condition and service consists of the Veteran's own lay statements, which the Board finds to be lacking probative value.  

In sum, neither a prostate disability nor a bladder condition was shown in service, prostate cancer was not shown within one year following discharge from service, and the most probative evidence indicates the current prostate and bladder disabilities are not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection for prostate cancer and a bladder condition is denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

B. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of service connection for a kidney condition, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

Service connection for prostate cancer and residuals thereof is denied.

Service connection for a bladder condition is denied.

The appeal as to the issue of service connection for a kidney condition is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


